Exhibit 10.2
 
Loan Agreement Amendment


Party A (hereinafter referred to as the “Lender”): Tianshi International
Investment Group Co., Ltd.


Party B (hereinafter referred to as the “Borrower”): Tianjin Tiens Life
Resources Co., Ltd.


The Lender and the Borrower have previously entered into a Loan Agreement dated
January 21, 2008 and wish to extend the due date of the loan from June 30, 2008
to December 31, 2008.


The Lender agrees to give a loan to the Borrower on the following terms:



 
1.
The amount of the loan: Six Million Five Hundred Thousand Dollars ($6,500,000);

 
2.
The term of the loan agreement: from January 21, 2008 to December 31, 2008;

 
3.
The type of the loan: short-term loan;

 
4.
The loan shall be without interest;

 
5.
The Borrower guarantees to repay the principal of the loan by December 31, 2008,
and the terms of the loan agreement shall not be breached.

 
6.
With approval from the Lender the Borrower can pay off the loan before December
31, 2008.






The Lender:   The Borrower: Tianshi International Investment Group Co., Ltd.  
Tianjin Tiens Life Resources Co., Ltd.Co., Ltd

          By Jinyujan Li   By /s/ Yiqun Wu

Title: President   Title: Legal Representative June 30, 2008   June 30, 2008